Bell, J.
This court is without jurisdiction to entertain a bill of exceptions which fails to assign error upon a final judgment. Civil Code (1910), § 6138. A judgment striking a plea is not a final judgment. The instant bill of exceptions, having complained only of the judgment striking, the defendant’s plea, must be dismissed; and this is true even though it appears in the record that the case was finally terminated by a judgment in favor of the plaintiff. Pierce v. Felts, 23 Ga. App. 665 (99 S. E. 139).

Writ of error dismissed.


Jenhins, P. J., and Stephens, J., concur.